Exhibit 10.15
Execution Version
AMENDMENT No. 3
TO
NOTE PURCHASE AND PRIVATE SHELF AGREEMENT
     THIS AMENDMENT No. 3 TO NOTE PURCHASE AND PRIVATE SHELF AGREEMENT (this
“Amendment”) is made to the Note Purchase and Private Shelf Agreement dated as
of April 13, 2004 (as amended pursuant to Amendment No. 1 to Note Purchase and
Private Shelf Agreement dated as of April 9, 2007 and Amendment No. 2 to Note
Purchase and Private Shelf Agreement dated as of January 18, 2008, the “Note
Agreement”) among CHS Inc. (formerly known as Cenex Harvest States
Cooperatives), a nonstock agricultural cooperative organized under the laws of
the State of Minnesota (the “Company”) and Prudential Investment Management,
Inc., (“PIM”), The Prudential Insurance Company of America, ING Life Insurance
and Annuity Company, United of Omaha Life Insurance Company, Reliastar Life
Insurance Company, Mutual of Omaha Insurance Company and each Prudential
Affiliate which becomes party thereto in accordance with the terms of such
agreement (jointly the “Purchasers”). This Amendment shall be effective as of
the time determined in accordance with in Section 13 below.
     WHEREAS, the Company has requested that the holders of the Notes agree to
certain amendments to the Note Agreement as set forth below; and
     WHEREAS, the Company and holders of the Notes signing this Amendment desire
to amend the Note Agreement as set forth below.
     NOW, THEREFORE, for good and valuable consideration, the receipt of which
is hereby acknowledged, including the mutual promises and agreements contained
herein, the parties hereto hereby agree as follows:
1. Definitions. Capitalized terms used herein without definition shall have the
definition given to them in the Note Agreement if defined therein.
2. Uncommitted Facility. The Company and Prudential expressly agree and
acknowledge that, as of the date hereof, the Available Facility Amount is
$150,000,000. NOTWITHSTANDING THE FOREGOING, THIS AMENDMENT AND THE AGREEMENT
HAVE BEEN ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR
ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGED TO MAKE OR ACCEPT OFFERS TO PURCHASE
SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC
PURCHASES OF SHELF NOTES, AND

 



--------------------------------------------------------------------------------



 



THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY
PRUDENTIAL AFFILIATE.
3. Amendment to Paragraph 2B(2). Paragraph 2B(2) of the Note Agreement is
amended to delete in its entirety clause (i) thereof and to substitute therefore
the following: “(i) November 1, 2013,”.
4. Amendment to Paragraph 5A(i). Paragraph 5A(i) of the Note Agreement is
amended to delete “45” and substitute “55” therefore.
5. Amendment to Paragraph 5A(ii). Paragraph 5A(ii) of the Note Agreement is
amended to delete “90” and substitute “130” therefore.
6. Amendment to Paragraph 5D. Paragraph 5D is amended by deleting paragraph 5D
in its entirety and substituting therefore a new paragraph 5D to read as
follows:
     “5D. Covenant to Secure Notes Equally. The Company covenants that, if it or
any Subsidiary shall create or assume any Lien upon any of its property or
assets, whether now owned or hereafter acquired (excluding cash collateral
resulting from application of Section 4.6(b) of the Primary Bank Facility, but
only to the extent and for so long as no Default or Event of Default has
occurred and is continuing and no “Potential Default” or “Event of Default” has
occurred and is continuing under and as defined in the Primary Bank Facility),
other than Liens permitted by the provisions of paragraph 6D (unless prior
written consent to the creation or assumption thereof shall have been obtained
pursuant to paragraph 11C), it will make or cause to be made effective provision
whereby the Notes will be secured by such Lien equally and ratably with any and
all other Debt thereby secured so long as any such other Debt shall be so
secured.”
7. Amendment to Paragraph 5K. Paragraph 5K is amended by deleting paragraph 5K
in its entirety and substituting therefore a new paragraph 5K to read as
follows:
“5K. Lines of Business. The Company covenants that it shall not, and shall not
permit any of its consolidated Subsidiaries to, engage in any material respects
in any business activity or operations other than operations or activities
(i) in the agriculture industry, (ii) in the food industry, (iii) in the energy
industry, (iv) in the financial services industry consisting of the financing of
member cooperatives, producers and other commercial businesses, insurance and
bonding services, and hedging brokerage, in each case conducted in the ordinary
course of business or (v) which are not substantially different from or are
related to its present business activities or operations.”
8. Amendment to Paragraph 6B. Paragraph 6B is amended by deleting paragraph
6B(1) in its entirety and substituting therefore a new paragraph 6B(1) to read
as follows:

 



--------------------------------------------------------------------------------



 



     “6B(1). Minimum Consolidated Net Worth. The Company shall have at all times
and measured as of the end of each fiscal quarter, a Consolidated Net Worth
equal to or greater than the greater of: (i) $2,500,000,000 and (ii) the minimum
level of Consolidated Net Worth (or comparable term however defined) that the
Company is then required to maintain under the Company’s Primary Bank Facility
without causing a default or event of default thereunder.”
9. Amendment to Paragraph 6D. Paragraph 6D is amended by deleting the final
sentence in paragraph 6D in its entirety and substituting therefore a new final
sentence to paragraph 6D to read as follows:
“For the avoidance of doubt, the Company acknowledges that it will not, and will
not permit any Subsidiary to, secure or grant any Liens in respect of the
Primary Bank Facility (excluding cash collateral resulting from application of
Section 4.6(b) of the Primary Bank Facility, but only to the extent and for so
long as no Default or Event of Default has occurred and is continuing and no
“Potential Default” or “Event of Default” has occurred and is continuing under
and as defined in the Primary Bank Facility), unless an equal and ratable Lien
is granted in respect of the Notes.”
10. Amendment to Paragraph 6I. Paragraph 6I is amended by deleting paragraph 6I
in its entirety and substituting therefore a new paragraph 6I to read as
follows:
     “6I. Subsidiary Preferred Stock. The Company covenants that it will not,
and will not permit any Subsidiary of the Company to, issue or permit to be
outstanding any class of capital stock which has priority over any other class
of capital stock of such Subsidiary as to dividends or in liquidation, except to
the Company or to a Wholly-Owned Subsidiary of the Company.”
11. Amendment to Paragraph 10B. Paragraph 10B is amended by deleting the
definition of “Consolidated Net Worth” in its entirety and substituting
therefore a new definition of “Consolidated Net Worth” to read as follows:
     ““Consolidated Net Worth” shall mean, for any period, the amount of equity
accounts plus (or minus in the case of a deficit) the amount of surplus and
retained earnings accounts of the Company and its consolidated Subsidiaries,
excluding (i) accumulated other comprehensive income (or loss) and (ii)
non-controlling interests, all as determined in accordance with GAAP.”
12. Company Representations. The Company hereby represents and warrants that
this Amendment has been duly authorized, executed and delivered by it and that,
both before and after giving effect to this Amendment, (a) each representation
and warranty set forth in paragraph 8 of the Note Agreement is true and correct
as of the date of execution and delivery of this Amendment by the Company with
the same effect as if

 



--------------------------------------------------------------------------------



 



made on such date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they were true and correct as
of such earlier date), and (b) no Default or Event of Default has occurred and
is continuing under the Note Agreement.
13. Effective Date. This Amendment shall become effective as of November 1, 2010
provided that it has been executed by the Company and each of the Purchasers and
copies hereof as so executed shall have been delivered to the holders of the
Notes.
14. General Provisions. The Note Agreement, except as expressly modified herein,
shall continue in full force and effect and shall continue to be binding upon
the parties thereto. The execution, delivery and effectiveness of the Amendment
shall not operate as a waiver of any right, power or remedy of the Purchasers
under the Note Agreement, nor constitute a waiver of any provision of the Note
Agreement.
15. Reference to and Effect on Note Agreement. Upon the effectiveness of this
Amendment, each reference to the Note Agreement in any other document,
instrument or agreement shall mean and be a reference to the Note Agreement as
modified by this Amendment.
16. Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of Illinois.
17. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties to this Amendment in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Telefax copies of
documents or signature pages bearing original signatures, and executed documents
or signature pages delivered by telefax, shall, in each such instance, be deemed
to be, and shall constitute and be treated as, an original signed document or
counterpart, as applicable. The section titles contained in this Amendment are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.
[Remainder of Page Intentionally Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to
Note Purchase and Private Shelf Agreement to be executed by their duly
authorized officers effective as of the Effective Date.

            COMPANY:

CHS Inc.
      By:           Name:   John Schmitz        Title:   Executive Vice
President and
Chief Financial Officer   

            PRUDENTIAL INVESTMENT MANAGEMENT, INC.
      By:           Vice President        THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA
      By:           Vice President        ING LIFE INSURANCE AND ANNUITY COMPANY
      By:   Prudential Private Placement Investors, L.P.         (as Investment
Advisor)        By:   Prudential Private Placement Investors, Inc.         (as
its General Partner)        By:           Vice President   





--------------------------------------------------------------------------------



 



         

            RELIASTAR LIFE INSURANCE COMPANY
      By:   Prudential Private Placement Investors,         L.P. (as Investment
Advisor)        By:   Prudential Private Placement Investors, Inc.         (as
its General Partner)        By:           Vice President        MUTUAL OF OMAHA
INSURANCE COMPANY
      By:   Prudential Private Placement Investors,         L.P. (as Investment
Advisor)        By:   Prudential Private Placement Investors, Inc.         (as
its General Partner)   

            By:           Vice President   

            UNITED OF OMAHA LIFE INSURANCE COMPANY
      By:   Prudential Private Placement Investors,         L.P. (as Investment
Advisor)        By:   Prudential Private Placement Investors, Inc.         (as
its General Partner)   

            By:           Vice President   

